DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the aerosol container comprising a valve, a push button, and injection-moldable preform as in claim 1, and the standing region formed by a predefined of standing legs (claims 5 and 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are indefinite because it cannot be determined what claimed invention is an aerosol container or an injection-moldable preform or the container and an injection-moldable preform being the same.
Claim Rejections - 35 USC § 103
Claims 1-4 and 7-21 are rejected under 35 U.S.C. 103 as being unpatentable over Amemiya et al. (5,206,062) in view of Bartley et al. (5,066,081).
Amemiya et al. disclose, in figs. 1, 5, 6, an aerosol container of plastic, the aerosol container comprising:
a neck with an opening that is closable in a pressure-tight manner by way of a valve unit 3 which can be actuated by a push button 2, the aerosol container being tillable with a liquid or gaseous propellant and a liquid which is to be sprayed;
Amemiya et al. lack to disclose a preform for the container comprising an injection-moldable preform with an elongate, tube-like preform body, said preform body including a convex, dome-shaped preform base;
a standing region which extends from the preform base and beyond the preform base and which is integrally formed as one piece with the preform and projects in an axial direction; and


Bartley et al. disclose, in figs. 1-3, a plastic pressured container made from a preform 30 comprising an injection-moldable preform with an elongate, tube-like preform body, said preform body including a convex, dome-shaped preform base;
a standing region 38 which extends from the preform base and beyond the preform base and which is integrally formed as one piece with the preform and projects in an axial direction; and
at an opposite axial longitudinal end of the preform body, the neck with an opening, connects onto the preform body.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view of Bartley et al.,  to modify the invention of Amemiya et al. with the preform body including a convex, dome-shaped preform base as claimed in order to facilitate of forming a pressured container with a strong base supporting leg.
Re-claim 2, Amemiya et al. disclose, in col. 4, lines 46-50, and col. 6, lines 8-10, the aerosol container comprising:
a valve unit to close the opening in a pressure-tight manner, which valve unit is actuatable by a push button, the aerosol container being tillable with a liquid or gaseous propellant and a liquid which is to be sprayed, the aerosol container being configured with a bursting pressure resistance specified to be equal to or larger than 2200 kPA, or to be 3000 kPa to 4000 kPa (15-20kg/cm2 and up to 40kg/cm2).
Re-claim 4, Bartley et al. teach further the standing region38  is configured as a hollow cylinder section which is closed in a peripheral direction.
Re-claims 7-9, Amemiya et al. disclose in the figure the thicknesses of the standing regions, the preform body, and the preform base are substantially the same, and could be about 2.3 mm or between lmm-6mm.

Re-claims 3, 12, 13, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the container of Amemiya et al. in view of Bartley al. with range limitations of claims 2,12, 13 as claimed, since it has been held that where the general
conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine in the art. In re Aller, 105 USPQ 233.
Re-claims 10, 11, 14-17, it would have been obvious to one having ordinary skill in the at the time the invention was made to make the container of Amemiya et al. in view of Bartley et al. with the material as claimed, since it has been held to be within the general skill in the art to select a known material on the basis of its suitability of the intended uses as a matter of obvious design choice. In re Leshin, 125 USPQ416.
Re-claim 18, Amemiya et al. disclose, in col. 4, lines 37-38, the aerosol container has a packaging size of smaller than 50 ml.
Re-claim 19, Amemiya et al. disclose a periphery of the standing region is essentially equal to a periphery of the preform body.
Re-claim 20, Bartley et al. disclose a periphery of the standing region is smaller than a periphery of the preform body.
Reclaim 21, Amemiya et al. disclose an immersion tube 10 for removal of liquid, and whose free end ends at a deepest point of preform base is unreleasably connected to the valve unit.

Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot in view of the new ground of rejections as alleged above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545.  The examiner can normally be reached on Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/LIEN M NGO/Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                                        August 3, 2021